DETAILED ACTION
This non-final Office action is in response to the claims filed on October 2, 2019.
Status of claims: claims 1-17 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021 was considered by the examiner. 

Drawings
The drawings are objected to because:  
FIG. 3 – the indicator line for sidewall 52 on the left of the figure is not in fact pointing to the sidewall, as is the case with the indicator line for the sidewall 52 on the right of the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 8 – “the portion of the” lacks antecedent basis.
Claim 1, line 11 – “the position” lacks antecedent basis.
Claim 12, line 5 – “the portion of the” lacks antecedent basis.
Claim 12, line 8 – “the position” lacks antecedent basis.
Claim 14, line 1 – “the first intermediate member” lacks antecedent basis.
Claim 16 – “a second intermediate member” is recited, yet a first intermediate member is not recited in either claim 16 or claim 12; thus causing confusion to the recitation of “a second intermediate member.”
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-17 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 59-70223 A to Harada et al. (hereinafter “Harada”).
Harada discloses a vehicle door 1, comprising: 
a first section 2 having a first void; 
a second section 3 having a first projection 7C; 
a first intermediate member 13B received within the first void and having an inner surface that defines an interior, wherein the first projection is received within the interior; and 
a first coupler 13C coupled to the first projection, wherein the interior of the first intermediate member has at least a portion that is larger than the portion of the first projection received within said portion of the interior to permit movement of the first projection relative to the intermediate member, and the first coupler being coupled to the intermediate member to maintain the position of the first projection relative to the first section. (claim 1)
Harada further discloses wherein the first intermediate member is closely received in the first void in the cross-car direction to limit or prevent movement of the first intermediate member relative to the first section in the cross-car direction. (claim 7)
Harada further discloses wherein the second section includes a second projection (See right side of vehicle door in FIG. 6) coupled to the second section and wherein the first section also comprises a second receptacle in which the second projection is received, and which also includes a second intermediate member and a second coupler coupled to the second projection and the second intermediate member, wherein the second intermediate member has an interior with at least a portion that is larger than the corresponding portion of the second projection to permit movement of the second projection relative to the second intermediate member, and the 
Harada further discloses wherein the first projection is movable relative to the first intermediate member independently of any movement of the second projection relative to the second intermediate member. (claim 9)
Harada further discloses wherein the first projection has a free end and the first projection engages the first intermediate member at a location spaced from the free end and wherein the free end is movable relative to the first intermediate member to change the cross-car angle of the second section relative to the first section. (claim 10)
Harada further discloses wherein movement of the first projection relative to the first intermediate member changes the orientation of the second section relative to the first section. (claim 11)
Harada further discloses a vehicle door, comprising: 
a first section having a first receptacle 13; 
a second section having a first projection 7C; and 
a first coupler 13C coupled to the first projection, wherein the first receptacle has at least a portion that is larger than the portion of the first projection received within said portion of the first receptacle to permit movement of the first projection relative to the first section, and the first coupler being coupled to the first projection to maintain the position of the first projection relative to the first section. (claim 12)
Harada further discloses wherein the first section includes a void and which also includes a first intermediate member 13B received within the void and having an interior in which at least part of the projection is received, and wherein the first receptacle is defined by the void and the first intermediate member. (claim 13)
Harada further discloses wherein the first intermediate member is closely received in the void in the cross-car direction to limit or prevent movement of the first intermediate member 
Harada further discloses wherein the first coupler maintains the position of the first projection relative to the first intermediate member. (claim 15)
Harada further discloses wherein the second section includes a second projection coupled to the second section and wherein the first section also comprises a second receptacle in which the second projection is received, and which also includes a second intermediate member and a second coupler coupled to the second projection and the second intermediate member, wherein the second intermediate member has an interior with at least a portion that is larger than the corresponding portion of the second projection to permit movement of the second projection relative to the second intermediate member, and the second coupler being coupled to the second intermediate member to maintain the position of the second projection relative to the second intermediate member. (claim 16)
Harada further discloses wherein the first projection is movable relative to the first intermediate member independently of any movement of the second projection relative to the second intermediate member. (claim 17)

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634